Citation Nr: 1645472	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board observes that in May 2010, the National Personnel Records Center (NPRC) informed VA that the Veteran's service treatment records are unavailable as they are fire-related.

The Veteran contends in his November 2014 notice of disagreement that:

I worked on B-47 bombers.  There was a rack that had to be assembled and put on the jets and that was one of my assignments.  They had to be hung on the belly of the jet and when the bottles were set off throughout the electrical system they were extremely loud....My noise exposure was frequent.  I feel that the environment that I had to work in during my service caused the tinnitus that I suffer with on a daily basis.

The Veteran essentially reiterated this statement in his August 2015 substantive appeal.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Board finds that service connection for tinnitus is warranted.  First, the Veteran is competent to diagnose tinnitus because it can be observed via his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Second, the Veteran has provided competent and credible statements to the effect that he was exposed to acoustic trauma in service while working on jets and bombers.

Third, the Veteran competently and credibly reported in his August 2015 substantive appeal that "I have had tinnitus since my service."  As the Veteran is competent to report experiencing tinnitus from service to the present, and as there is no contrary evidence of record, service connection for tinnitus is warranted.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


